October 2015 UMH PROPERTIES, INC. Series B Preferred Offering Issuer Free Writing Prospectus Dated October 6, 2015 Filed Pursuant to Rule 433 Registration Statement No. 333-186084 Relating to Preliminary Prospectus Supplement Dated October 5, 2015 to Prospectus Dated February 15, 2013 Forward Looking Statements Statements contained in this presentation that are not historical facts are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended.Also, when we use any of the words “anticipate,” “assume,” “believe,” “estimate,” “expect,” “intend,” or similar expressions, we are making forward-looking statements. These forward-looking statements are not guarantees and are based on our current intentions and current expectations and assumptions.These statements, intentions, expectations and assumptions involve risks and uncertainties, some of which are beyond our control that could cause actual results or events to differ materially from those we anticipate or project, such as:changes in real estate market conditions and general economic conditions; the inherent risks associated with owning real estate, including local real estate market conditions, governing laws and regulations and illiquidity of real estate investments; our ability to repay debt financing obligations; our ability to refinance amounts outstanding under our credit facilities at maturity on terms favorable to us; the loss of any member of our management team; our ability to comply with certain debt covenants; our ability to integrate acquired properties and operations into existing operations; continued availability of debt or equity capital; market conditions affecting our equity capital; changes in interest rates under our current credit facilities and under any additional variable rate debt arrangements that we may enter into in the future; our ability to implement successfully our selective acquisition strategy; our ability to maintain internal controls and procedures to ensure all transactions are accounted for properly, all relevant disclosures and filings are timely made in accordance with all rules and regulations and any potential fraud or embezzlement is thwarted or detected; changes in federal or state tax rules or regulations that could have adverse tax consequences; and our ability to qualify as a real estate investment trust for federal income tax purposes. You should not place undue reliance on these forward-looking statements, as events described or implied in such statements may not occur. We undertake no obligation to update or revise any forward-looking statements as a result of new information, future events or otherwise. Recipients are strongly advisedto read the Company’s filings with the Securities and Exchange Commission because they contain important information. - 2 - Offering Summary Offering:Up to 2.0 million shares Securities:Series B Preferred Stock Liquidation Preference:$25.00 Dividend Rate:7.375% - 7.50% Listing / Symbol:NYSE (Pending) Liquidation Value:Up to $50.0 million Use of Proceeds:Acquisitions, repayment of debt, & general corporate purposes Placement Agent:CSCA Capital Advisors, LLC - 4 - Company Overview uUMH Properties, Inc. (“UMH” or “the Company”) is a publicly owned Real Estate Investment Trust (“REIT”). The Company commenced operations in 1968 and has been operating as a public company since 1985. uOwner and operator of manufactured home communities - leasing manufactured home spaces on a month-to- month basis to private resident homeowners. uPortfolio consists of 95 manufactured home communities containing approximately 16,600 developed sites located in New Jersey, New York, Ohio, Pennsylvania, Tennessee, Indiana and Michigan. uUMH rents homes to residents and currently has over 2,900 rental units.UMH anticipates adding 700 new rental homes per year with an investment of $28.0mm in rental homes which will yield $5.6mm in gross revenue annually. uWith 2,800 acres in existing communities, UMH benefits from significant exposure to the Marcellus and Utica Shale Regions. uThe Company also sells homes to qualified residents through its wholly-owned taxable REIT subsidiary (UMH Sales and Finance, Inc.).The Company has sold approximately 3,000 homes since 1995. uIn addition, the Company has $63.3mm of real estate securities and $19.2mm of loan receivables in its asset portfolio as of June 30, 2015. uManufactured home communities provide high profit margins, recession resistant qualities and stable income streams. Additionally, the high-barrier to entry nature of manufactured home communities enhance the potential for long-term appreciation in value. - 5 - Financial Information as of 6/30/15. Property information reflects 3 acquisitions completed on 8/19/15. 1968: UMH commences operations 1985: UMH completes Initial Public Offering April 1, 2006: Corporate name changes from United Mobile Homes, Inc. to UMH Properties, Inc. to more accurately convey the quality of the Company’s communities. June 29, 2009: Addition of UMH Properties, Inc. to Russell 2000 Index January 1, 2001: REIT Modernization Act becomes effective.
